 


110 HR 3650 IH: North Korean Counterterrorism and Nonproliferation Act
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3650 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Ms. Ros-Lehtinen (for herself, Mr. Hunter, Ms. Berkley, Mr. King of New York, Mr. Hoekstra, Mr. Chabot, Mr. Burton of Indiana, Mr. Smith of New Jersey, Mr. Poe, Mr. Fortuño, Mr. Royce, Mr. McCaul of Texas, and Mr. Tancredo) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide for the continuation of restrictions against the Government of North Korea unless the President certifies to Congress that the Government of North Korea has met certain benchmarks. 
 
 
1.Short titleThis Act may be cited as the North Korean Counterterrorism and Nonproliferation Act.  
2.FindingsCongress finds the following: 
(1)International press reports noted that Iranian officials traveled to North Korea to observe the long and short-range missile tests conducted by the North Korean regime on July 4, 2006, and this was confirmed by Ambassador Christopher Hill, Assistant Secretary of State for East Asia and the Pacific, during testimony before the Senate Foreign Relations Committee on July 20, 2006. 
(2)International press reports in the summer of 2006 indicated that North Korea was involved in training in guerrilla warfare of Hezbollah cadres who subsequently were involved in operations against Israeli forces in south Lebanon.  
(3)The United Nations Security Council, under the Presidency of Japan, unanimously adopted Resolution 1718 on October 14, 2006, condemning the nuclear weapon test conducted by North Korea on October 9, 2006, and imposing sanctions on North Korea.  
(4)President George W. Bush stated in November 2006 that: The transfer of nuclear weapons or material by North Korea to states or non-state entities would be considered a grave threat to the United States, and we would hold North Korea fully accountable for the consequences of such action. . . . It is vital that the nations of this region send a message to North Korea that the proliferation of nuclear technology to hostile regimes or terrorist networks will not be tolerated..  
(5)Secretary of State Condoleezza Rice stated in October 2006 that a North Korean decision to try to transfer a nuclear weapon or technologies either to another state or to a non-state actor would be an extremely grave action for which the United States would hold North Korea accountable.  
(6)Congress authoritatively expressed its view, in section 202(b)(2) of the North Korean Human Rights Act of 2004 (Public Law 108–333; 22 U.S.C. 7832(b)(2)), that United States nonhumanitarian assistance to North Korea shall be contingent on North Korea’s substantial progress on human rights improvements, release of and accounting for abductees, family reunification, reform of North Korea’s labor camp system, and the decriminalization of political expression, none of which has occurred. 
3.Continuation of restrictions against the Government of North Korea Restrictions against the Government of North Korea that were imposed by reason of a determination of the Secretary of State that the Government of North Korea, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism, shall remain in effect, and shall not be lifted pursuant to such provisions of law, unless the President certifies to Congress that the Government of North Korea— 
(1)is no longer engaged in the illegal transfer of missile or nuclear technology, particularly to the Governments of Iran, Syria, or any other country, the government of which the Secretary of State has determined, for purposes of any of the provisions of law specified in the matter preceding this paragraph, is a government that has repeatedly provided support for acts of international terrorism; 
(2)is no longer engaged in training, harboring, supplying, financing, or supporting in any way— 
(A)Hamas, Hezbollah, or the Japanese Red Army, or any member of such organizations; 
(B)any organization designated by the Secretary of State as a foreign terrorist organization in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); and 
(C)any person included on the Annex to Executive Order 13224 (September 23, 2001) and any other person identified under section 1 of that Executive Order whose property and interests in property are blocked by that section (commonly known as a specially designated global terrorist); 
(3)is no longer engaged in the counterfeiting of United States currency supernotes; 
(4)has made inoperable Bureau No. 39 under the North Korean Workers Party headed by Kim Jong Il, which is charged with laundering illicit funds obtained by narcotics trafficking and other criminal activities; 
(5)has released United States permanent resident Kim Dong-Shik who, according to the findings of a South Korean court, was abducted by North Korean agents on the Chinese border in January 2000;  
(6)has released the 15 Japanese nationals recognized as abduction victims by the National Police Agency (NPA) of Japan;  
(7)has released an estimated 600 surviving South Korean POWs, comrades-in-arms of United States and Allied forces, who have been held in North Korea against their will and in violation of the Armistice Agreement since hostilities ended in July 1953; and 
(8)has ceased and desisted from engaging in further terrorist activities subsequent to the 1987 bombing of Korean Air Flight 858 over Burma, the 1996 murder in Vladivostok, Russia, of South Korean diplomat Choi Duck-keun, following Pyongyang’s threats of retaliation for the deaths of North Korean commandoes whose submarine ran aground in South Korea, and the 1997 assassination on the streets of Seoul of North Korean defector Lee Han Young. 
 
